 

[image_030.jpg] 



 

THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT RELATES
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE, AND WILL BE ISSUED IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”).

 

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR
BENEFIT OF, U.S. PERSONS (AS DEFINED HEREIN), EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE U.S. STATE AND
FOREIGN SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

 

bBOOTH, INC.
(the “Issuer”)

 

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

 

INSTRUCTIONS TO SUBSCRIBER

 

1. You must complete all the information in the boxes on page 2 and sign where
indicated with an “X”.     2. If you are NOT a “U.S. Purchaser” (as defined in
Exhibit B) and are resident in Canada, you must complete and sign Exhibit A,
“Non-US Investor Questionnaire”, that starts on page 18.     3. If you are a
“U.S. Purchaser” (as defined in Exhibit B), you must complete and sign Exhibit
B, “U.S. Investor Questionnaire”, that starts on page 23.     4. If you are
paying for your subscription with funds drawn from a Canadian bank, you may pay
by wire transfer to the Issuer, pursuant to the wiring instructions set out in
Exhibit C that is on page 24. If the funds are wired or sent to the Issuer’s
legal counsel, you irrevocably authorize such legal counsel to immediately
deliver the funds to the Issuer.

 

   

 - 2 - 

 

bBOOTH, INC.

 

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

 

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from bBooth, Inc. (the “Issuer”) that number of shares of common
stock in the capital of the Issuer (each, a “Share”) as is set out below at a
price of US$0.045 per Share. The Subscriber agrees to be bound by the terms and
conditions set forth in the attached “Terms and Conditions of Subscription for
Shares”.

 

  Subscriber Information       Shares to be Purchased                          
      (Name of Subscriber)       (Number of Shares)                   Account
Reference (if applicable):_____________________                           X    
  Total Subscription Price: ___________________________     (Signature of
Subscriber – if the Subscriber is an Individual)       (the “Subscription
Amount”, plus wire fees if applicable)                  



X

            (Signature of Authorized Signatory – if the Subscriber is not an
Individual)       Please complete if purchasing as agent or trustee for a
principal (beneficial purchaser) (a “Disclosed Principal”) and not purchasing as
trustee or agent for accounts fully managed by it.                              
  (Name and Title of Authorized Signatory – if the Subscriber is not an
Individual)       (Name of Disclosed Principal)                                
(SIN, SSN, or other Tax Identification Number of the Subscriber)       (Address
of Disclosed Principal)                                 (Subscriber’s Address,
including postal or zip code)       (Account Reference, if applicable)          
                      (Telephone Number)
                                      (Email Address)       (SIN, SSN, or other
Tax Identification Number of Disclosed Principal)  

 

  Register the Shares as set forth below:       Deliver the Shares as set forth
below:                                 (Name to Appear on Share Certificate)    
  (Attention - Name)                                 (Account Reference, if
applicable)       (Account Reference, if applicable)                            
            (Street Address, including postal or zip code – no PO Boxes
permitted)                                 (Address, including postal or zip
code)                                   (Telephone Number)              

 

Number and kind of securities of the Issuer held, directly or indirectly, or
over which control or direction is exercised by, the Subscriber, if any (i.e.,
shares, warrants, options):                          

 

   

 - 3 - 

 

ACCEPTANCE

 

The Issuer hereby accepts the Subscription (as defined herein) on the terms and
conditions contained in this private placement subscription agreement (this
“Agreement”) as of the _____ day of _________________________, 2016.

 

bBOOTH, INC.         Per:       Authorized Signatory  

 


Address: 901 Hancock Ave, Unit 308   West Hollywood, CA, USA 90069 Fax: (646)
349-1623 Email: rory@bbooth.com Attention: Rory Cutaia

 

   

 - 4 - 

 

TERMS AND CONDITIONS OF SUBSCRIPTION FOR SHARES

 

1.Subscription

 

1.1 On the basis of the representations and warranties, and subject to the terms
and conditions, set forth in this Agreement, the Subscriber hereby irrevocably
subscribes for and agrees to purchase such number of Shares as is set forth on
page 2 of this Agreement at a price of $0.045 per Share for the Subscription
Amount shown on page 2 of this Agreement, which is tendered herewith (such
subscription and agreement to purchase being the “Subscription”), and the Issuer
agrees to sell the Shares to the Subscriber, effective upon the Issuer’s
acceptance of this Agreement.

 

1.2 The Subscriber acknowledges that the Shares have been offered to the
Subscriber as part of an offering by the Issuer (the “Offering”).

 

1.3 All dollar amounts referred to in this Agreement are in lawful money of the
United States of America, unless otherwise indicated.

 

2.Payment

 

2.1 The Subscription Amount must accompany this Subscription and will be paid:
(i) if the Subscriber is drawing funds from a Canadian bank to pay for this
Subscription, by a certified check or bank draft drawn on a Canadian chartered
bank or by wire transfer to the Issuer pursuant to wiring instructions provided
by the Issuer set out in Exhibit C annexed hereto; or (ii) if the Subscriber is
drawing funds from any source other than a Canadian chartered bank to pay for
this Subscription, then by bank draft, certified check or by wire transfer to
the Issuer pursuant to wiring instructions provided by the Issuer set out in
Exhibit C annexed hereto. Any Subscription Amount received by the Issuer in
advance of the Closing (as defined below) will be held in trust by the Issuer
for the Subscriber until the Closing and shall not bear interest.

 

2.2 The completion of the purchase and sale of the Shares subscribed for
hereunder and the issuance of the Shares subscribed for pursuant to this
Agreement (the “Closing”) will take place on such date or dates as determined by
the Issuer. The Subscriber acknowledges and agrees that this Agreement, the
Subscription Amount and any other documents delivered in connection herewith
will be held by the Issuer in escrow until the first Closing. In the event that
this Agreement is not accepted by the Issuer for whatever reason, which the
Issuer expressly reserves the right to do, the Issuer will return the
Subscription Amount (without interest thereon) to the Subscriber at the address
of the Subscriber as set forth on page 2 of this Agreement, or as otherwise
directed by the Subscriber.

 

3.Documents Required from Subscriber

 

3.1 The Subscriber must complete, sign and return to the Issuer the following
documents:

 

  (a) this Agreement;         (b) if the Subscriber is not a U.S. Purchaser (as
defined in Exhibit B) and is resident in Canada, the Non-U.S. Investor
Questionnaire (the “Non-U.S. Questionnaire”) attached as Exhibit A that starts
on page 18;         (c) if the Subscriber is a U.S. Purchaser (as defined in
Exhibit B), the U.S. Investor Questionnaire (the “U.S. Questionnaire” and,
together with the Non-U.S. Questionnaire, the “Questionnaires”) attached as
Exhibit B that starts on page 23; and         (d) such other supporting
documentation as the Issuer or the Issuer’s legal counsel (the “Issuer’s
Counsel”) may request to establish the Subscriber’s qualification as a qualified
investor,

 

   

 - 5 - 

 

and the Subscriber acknowledges and agrees that the Issuer will not consider the
Subscription for acceptance unless the Subscriber has provided all of such
documents to the Issuer.

 

3.2 As soon as practicable upon any request by the Issuer, the Subscriber will
complete, sign and return to the Issuer any additional documents,
questionnaires, notices and undertakings as may be reasonably required by any
regulatory authorities or applicable laws.

 

3.3 The Issuer and the Subscriber acknowledge and agree that the Issuer’s
Counsel has acted as counsel only to the Issuer and is not protecting the rights
and interests of the Subscriber. The Subscriber acknowledges and agrees that the
Issuer and the Issuer’s Counsel have given the Subscriber the opportunity to
seek, and are hereby recommending that the Subscriber obtain, independent legal
advice with respect to the subject matter of this Agreement and, further, the
Subscriber hereby represents and warrants to the Issuer and the Issuer’s Counsel
that the Subscriber has sought independent legal advice or waives such advice.

 

4.Conditions and Closing

 

4.1 The date of the Closing (the “Closing Date”) will occur on such date or
dates as may be determined by the Issuer in its sole discretion. The Issuer may,
at its discretion, elect to close the Offering in one or more closings.

 

4.2 The Closing will be conditional upon and subject to:

 

  (a) the Issuer obtaining all necessary approvals and consents for the
Offering;         (b) the Issuer receiving a completed copy of this Agreement,
the applicable Questionnaires and the Subscription Amount; and         (c) the
issue and sale of the Shares being exempt from the requirement to file a
prospectus and the requirement to deliver an offering memorandum under
applicable securities laws relating to the sale of the Shares, or the Issuer
having received such orders, consents or approvals as may be required to permit
such sale without the requirement to file a prospectus or deliver an offering
memorandum.

 

4.3 The Subscriber acknowledges that a certificate representing the Shares will
be available for delivery to the Subscriber within five business days of the
Closing Date.

 

5.Acknowledgements and Agreements of the Subscriber

 

5.1 The Subscriber acknowledges and agrees that:

 

  (a) none of the Shares have been or will be registered under the United States
Securities Act of 1933, as amended, (the “1933 Act”), or under any securities or
“blue sky” laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
any U.S. Person (as defined in Regulation S promulgated under the 1933 Act
(“Regulation S”)), except in accordance with the provisions of Regulation S,
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with
applicable state, provincial and foreign securities laws;

 

   

 - 6 - 

 

  (b) the Issuer has not undertaken, and will have no obligation, to register
any of the Shares under the 1933 Act or any other applicable securities laws;  
      (c) the Issuer will refuse to register the transfer of any of the Shares
to a person in the United States, to a U.S. Person or to a person acting for the
account or benefit of a U.S. Person not made pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in each case in
accordance with all applicable securities laws;         (d) the Issuer and
others will rely upon the truth and accuracy of the acknowledgements,
representations, warranties, covenants and agreements of the Subscriber
contained in this Agreement and the Questionnaires, as applicable, and agrees
that if any of such acknowledgements, representations and agreements are no
longer accurate or have been breached, the Subscriber will promptly notify the
Issuer;         (e) there are risks associated with the purchase of the
Securities, including the risk that the Subscriber may lose the entire
Subscription Amount;         (f) the Subscriber and the Subscriber’s advisor(s)
have had a reasonable opportunity to ask questions of, and receive answers from,
the Issuer in connection with the distribution of the Shares hereunder, and to
obtain additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Issuer;         (g) finder’s fees or broker’s commissions
may be payable by the Issuer to finders who introduce subscribers to the Issuer
in connection with the Offering;         (h) the books and records of the Issuer
were available upon reasonable notice for inspection, subject to certain
confidentiality restrictions, by the Subscriber during reasonable business hours
at its principal place of business, and all documents, records and books in
connection with the distribution of the Shares hereunder have been made
available for inspection by the Subscriber and/or its advisor(s);         (i)
all of the information which the Subscriber has provided to the Issuer is
correct and complete and if there should be any change in such information prior
to the Closing, the Subscriber will immediately notify the Issuer, in writing,
of the details of any such change;         (j) the Issuer is entitled to rely on
the representations and warranties of the Subscriber contained in this Agreement
and the Questionnaires, as applicable, and the Subscriber will hold harmless the
Issuer from any loss or damage it or they may suffer as a result of the
Subscriber’s failure to correctly complete this Agreement or the Questionnaires;
        (k) any resale of the Shares by the Subscriber will be subject to resale
restrictions contained in the securities laws applicable to the Issuer, the
Subscriber and any proposed transferee, including resale restrictions imposed
under United States and Canadian securities laws, and it is the responsibility
of the Subscriber to find out what applicable resale restrictions are and to
comply with such restrictions before selling any of the Shares;

 

   

 - 7 - 

 

  (l) the Subscriber has been advised to consult the Subscriber’s own legal, tax
and other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Issuer is not in any way responsible) for compliance with:

 

  (i) any applicable laws of the jurisdiction in which the Subscriber is
resident in connection with the distribution of the Shares hereunder, and      
  (ii) applicable resale restrictions with respect to the Shares;

 

  (m) there may be material tax consequences to the Subscriber of an acquisition
or disposition of the Shares, and the Issuer gives no opinion and makes no
representation to the Subscriber with respect to the tax consequences to the
Subscriber under federal, state, provincial, local or foreign tax laws that may
apply to the Subscriber’s acquisition or disposition of the Shares;         (n)
the Issuer has advised the Subscriber that the Issuer is relying on an exemption
from the requirements to provide the Subscriber with a prospectus and to sell
the Shares through a person registered to sell securities under applicable
securities laws, and, as a consequence of acquiring the Shares pursuant to such
exemption, certain protections, rights and remedies provided by applicable
securities laws, such as statutory rights of rescission or damages, will not be
available to the Subscriber;         (o) no documents in connection with the
issuance of the Shares have been reviewed by the United States Securities and
Exchange Commission (the “SEC”) or any other securities regulators;         (p)
neither the SEC nor any Canadian securities commissions or similar regulatory
authorities in any other jurisdictions have reviewed or passed on the merits of
any of the Shares;         (q) there is no government or other insurance
covering any of the Shares;         (r) the Shares are “restricted securities”
as such term is defined under Rule 144 of the 1933 Act and will be subject to a
hold period in relation to offers and sales of the Shares thereunder, which may
be an indefinite period of time;         (s)  if it decides to offer, sell,
pledge or otherwise transfer, directly or indirectly, any of the Shares absent
registration under the 1933 Act, it will not offer, sell, pledge or otherwise
transfer, directly or indirectly, any of the Shares, except:

 

  (i) to the Issuer,         (ii) outside the United States in an “offshore
transaction” in compliance with the requirements of Rule 904 of Regulation S, if
available, and in compliance with applicable local laws and regulations,        
(iii) in compliance with an exemption from registration under the 1933 Act
provided by Rule 144 thereunder, if available, and in accordance with any
applicable state securities laws, or

 

   

 - 8 - 

 

  (iv) in a transaction that does not require registration under the 1933 Act or
any applicable state securities laws, and         (v) in the case of
subparagraph (iii) or (iv), it has furnished to the Issuer an opinion of counsel
of recognized standing in form and substance reasonably satisfactory to counsel
to the Issuer’s Counsel to such effect; and

 

  (t) this Agreement is not enforceable by the Subscriber unless it has been
accepted by the Issuer and the Issuer reserves the right to reject this
Subscription for any reason.

 

6.Representations and Warranties of the Subscriber

 

6.1 The Subscriber hereby represents and warrants to the Issuer (which
representations and warranties will survive the Closing) that:

 

  (a) the Subscriber is resident in the jurisdiction set out on page 2 of this
Agreement;         (b) unless the Subscriber has completed Exhibit B, in which
case the Subscriber makes the representations and warranties contained therein:

 

  (i) the Subscriber is not in the United States, is not a U.S. Person, is not
purchasing the Shares for the account or benefit of a U.S. Person, did not
receive the offer to buy the Shares while in the United States and it (or its
authorized signatory) was outside of the United States at the time its buy order
was placed and this Agreement was executed,         (ii) offers and/or sales of
any of the Shares prior to the expiration of the period specified in Regulation
S (such period referred to herein as the “Distribution Compliance Period”) shall
only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the 1933 Act or
pursuant to an exemption therefrom, and all offers and sales after the
Distribution Compliance Period shall be made only in compliance with the
registration provisions of the 1933 Act or an exemption therefrom, and in each
case only in accordance with applicable state, provincial and foreign securities
laws,         (iii) it has not acquired the Shares as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S) in
the United States in respect of any of the Shares, which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the sale
of the Shares, and         (iv) hedging transactions involving the Shares may
not be conducted unless such transactions are in compliance with the provisions
of the 1933 Act and in each case only in accordance with applicable securities
laws;

 

  (c) if the Subscriber is resident outside of Canada and the United States:

 

  (i) the Subscriber is knowledgeable of, or has been independently advised as
to, the applicable securities laws having application in the jurisdiction in
which the Subscriber is resident (the “International Jurisdiction”) which would
apply to the offer and sale of the Shares,

 

   

 - 9 - 

 

  (ii) the Subscriber is purchasing the Shares pursuant to exemptions from
prospectus or equivalent requirements under applicable laws or, if such is not
applicable, the Subscriber is permitted to purchase the Shares under applicable
securities laws of the International Jurisdiction without the need to rely on
any exemptions,         (iii) the applicable securities laws of the
International Jurisdiction do not require the Issuer to make any filings or seek
any approvals of any kind from any securities regulator of any kind in the
International Jurisdiction in connection with the offer, issue, sale or resale
of any of the Shares,         (iv) the purchase of the Shares by the Subscriber
does not trigger:

 

  A. any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or
        B. any continuous disclosure reporting obligation of the Issuer in the
International Jurisdiction, and

 

  (v) the Subscriber will, if requested by the Issuer, deliver to the Issuer a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Issuer, acting reasonably;

 

  (d) the Subscriber: (i) has adequate net worth and means of providing for its
current financial needs and possible personal contingences, (ii) has no need for
liquidity in this investment, (iii) has such knowledge and experience in
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Shares, (iv) is able to bear the economic risks of
an investment in the Shares for an indefinite period of time, and (v) can afford
the complete loss of the Subscription Amount;         (e) the Subscriber has the
legal capacity and competence to enter into and execute this Agreement and to
take all actions required pursuant hereto and, if the Subscriber is a corporate
entity, it is duly incorporated and validly subsisting under the laws of its
jurisdiction of incorporation and all necessary approvals by its directors,
shareholders and others have been obtained to authorize execution and
performance of this Agreement on behalf of the Subscriber;         (f) the
entering into of this Agreement and the transactions contemplated hereby do not
result in the violation of any of the terms and provisions of any law applicable
to, or, if applicable, the constating documents of, the Subscriber, or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;         (g) the Subscriber has duly executed
and delivered this Agreement and it constitutes a valid and binding agreement of
the Subscriber, enforceable against the Subscriber in accordance with its terms;
        (h) the Subscriber has received and carefully read this Agreement;      
  (i) the Subscriber is aware that an investment in the Issuer is speculative
and involves certain risks, including that the Subscriber could lose its entire
investment;

 

   

 - 10 - 

 

  (j) the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Issuer and agrees that the Issuer will not be
responsible in any way for the Subscriber’s decision to invest in the Shares;  
      (k) the Subscriber is purchasing the Shares as principal for its own
account for investment purposes only and not for the account of any other
person, and not for distribution, assignment or resale to others, and no other
person has a direct or indirect beneficial interest in the Shares, and the
Subscriber has not subdivided its interest in any of the Shares with any other
person;         (l) the Subscriber is not an underwriter of, or dealer in, any
of the Shares, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Shares;         (m) the
Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising, including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media, or broadcast over radio
or television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising;         (n) no person has made to
the Subscriber any written or oral representations:

 

  (i) that any person will resell or repurchase any of the Shares,         (ii)
that any person will refund the purchase price of any of the Shares, or        
(iii) as to the future price or value of any of the Shares;

 

  (o) the funds representing the Subscription Amount will not represent proceeds
of crime for the purposes of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (the “PATRIOT
Act”) and the Subscriber acknowledges that the Issuer may in the future be
required by law to disclose the Issuer’s name and other information relating to
this Agreement and the Subscription, on a confidential basis, pursuant to the
PATRIOT Act;         (p) no portion of the Subscription Amount to be provided by
the Subscriber: (i) has been or will be derived from or related to any activity
that is deemed criminal under the laws of the United States of America, or any
other jurisdiction, or (ii) is being tendered on behalf of a person or entity
who has not been identified to or by the Subscriber; and         (q) the
Subscriber shall promptly notify the Issuer if the Subscriber discovers that any
of the foregoing representations ceases to be true and will provide the Issuer
with appropriate information in connection therewith.

 

6.2 In this Agreement, the term “U.S. Person” has the meaning ascribed thereto
in Regulation S, and, for the purpose of this Agreement, includes, but is not
limited to: (a) any person in the United States; (b) any natural person resident
in the United States; (c) any partnership or corporation organized or
incorporated under the laws of the United States; (d) any partnership or
corporation organized outside the United States by a U.S. Person principally for
the purpose of investing in securities not registered under the 1933 Act, unless
it is organized or incorporated, and owned, by accredited investors who are not
natural persons, estates or trusts; or (e) any estate or trust of which any
executor or administrator or trustee is a U.S. Person.

 

   

 - 11 - 

 

7.Representations and Warranties will be Relied Upon by the Issuer

 

7.1 The Subscriber acknowledges and agrees that the representations and
warranties contained in this Agreement and the Questionnaires, as applicable,
are made by the Subscriber with the intention that such representations and
warranties will be relied upon by the Issuer and the Issuer’s Counsel in
determining the Subscriber’s eligibility to purchase the Shares under applicable
laws, or, if applicable, the eligibility of others on whose behalf the
Subscriber is contracting hereunder to purchase the Shares under applicable
laws. The Subscriber further agrees that, by accepting delivery of the
certificate(s) representing the Shares, it will be representing and warranting
that the representations and warranties contained herein are true and correct at
the time of delivery with the same force and effect as if they had been made by
the Subscriber at such time, and that they will survive the purchase by the
Subscriber of the Shares, and will continue in full force and effect thereafter
for the benefit of the Issuer, notwithstanding any subsequent disposition by the
Subscriber of the Shares.

 

8.Legending of Shares

 

8.1 If the Subscriber is a U.S. Person, the Subscriber acknowledges that, upon
the issuance thereof, and until such time as the same is no longer required
under applicable securities laws, any certificates representing any of the
Shares will bear a legend in substantially the following form:

 

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, DIRECTLY OR INDIRECTLY, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM, OR
IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT
AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE SECURITIES LAWS.”.

 

8.2 If the Subscriber is not a U.S. Person, the Subscriber hereby acknowledges
that, upon the issuance thereof, and until such time as the same is no longer
required under applicable securities laws, any certificates representing any of
the Shares will bear legends in substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT IN THE UNITED STATES OR ARE NOT U.S. PERSONS AND ARE NOT
ACTING FOR THE ACCOUNT OR BENEFIT OF U.S. PERSONS PURSUANT TO REGULATION S UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, DIRECTLY OR INDIRECTLY, EXCEPT
IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.”

 

   

 - 12 - 

 

8.3 If the Subscriber is a resident of Canada, the Subscriber acknowledges that,
upon the issuance thereof, and until such time as the same is no longer required
under applicable securities laws, any certificates representing any of the
Shares will bear an additional legend in substantially the following form:

 

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND A DAY AFTER THE
LATER OF (I) [INSERT DISTRIBUTION DATE], AND (II) THE DATE THE ISSUER BECAME A
REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.”

 

8.4 The Subscriber hereby acknowledges and agrees to the Issuer making a
notation on its records or giving instructions to the registrar and transfer
agent of the Issuer in order to implement the restrictions on transfer set forth
and described in this Agreement.

 

8.5 The Subscriber acknowledges that any applicable hold periods with respect to
the Shares may be indefinite and the Subscriber may not be able to trade or
resell the Shares for an indefinite period.

 

9.Collection of Personal Information

 

9.1 The Subscriber acknowledges and consents to the fact that the Issuer is
collecting the Subscriber’s personal information for the purpose of fulfilling
this Agreement and completing the Offering. The Subscriber acknowledges that its
personal information (and, if applicable, the personal information of those on
whose behalf the Subscriber is contracting hereunder) may be included in record
books in connection with the Offering and may be disclosed by the Issuer to: (a)
stock exchanges or securities regulatory authorities; (b) the Issuer’s registrar
and transfer agent; (c) any tax authorities; (d) authorities pursuant to any
money laundering or terrorist financing legislation; and (e) any of the other
parties involved in the Offering. By executing this Agreement, the Subscriber is
deemed to be consenting to the foregoing collection, use and disclosure of the
Subscriber’s personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) for the
foregoing purposes and to the retention of such personal information for as long
as permitted or required by applicable laws. Notwithstanding that the Subscriber
may be purchasing the Shares as agent on behalf of an undisclosed principal, the
Subscriber agrees to provide, on request, particulars as to the nature and
identity of such undisclosed principal, and any interest that such undisclosed
principal has in the Issuer, all as may be required by the Issuer in order to
comply with the foregoing.

 

9.2 The Subscriber is hereby notified and agrees that:

 

  (a) the Issuer may deliver to any securities commission having jurisdiction
over the Issuer, the Subscriber or this Subscription, including any Canadian
provincial securities commissions, the SEC and/or any state securities
commissions (collectively, the “Commissions”), certain personal information
pertaining to the Subscriber, including the Subscriber’s full name, residential
address and telephone number, the number of Shares or other securities of the
Issuer owned by the Subscriber, the number of Shares purchased by the
Subscriber, the total Subscription Amount paid for the Shares, the prospectus
exemption relied on by the Issuer and the date of distribution of the Shares;  
      (b) such information is being collected indirectly by the Commissions
under the authority granted to them in applicable securities laws;         (c)
such information is being collected for the purposes of the administration and
enforcement of applicable securities laws; and

 

   

 - 13 - 

 

  (d) the Subscriber may contact the following public official in Ontario with
respect to questions about the Ontario Securities Commission’s indirect
collection of such information at the following address and telephone number:

 

Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55
20 Queen Street West
Toronto, ON M5H 3S8
Telephone: (416) 593-8086.

 

10.Costs

 

10.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Shares will be borne
by the Subscriber.

 

11.Governing Law

 

11.1 This Agreement is governed by the laws of the State of Nevada and the
federal laws of the United States applicable therein. The Subscriber, in its
personal or corporate capacity and, if applicable, on behalf of each beneficial
or undisclosed purchaser for whom it is acting, irrevocably attorns to the
exclusive jurisdiction of the courts of the State of Nevada.

 

12.Survival

 

12.1 This Agreement, including, without limitation, the representations,
warranties and covenants contained herein, will survive and continue in full
force and effect and be binding upon the Issuer and the Subscriber,
notwithstanding the completion of the purchase of the Shares by the Subscriber.

 

13.Assignment

 

13.1 This Agreement is not transferable or assignable.

 

14.Severability

 

14.1 The invalidity or unenforceability of any particular provision of this
Agreement will not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

 

15.Entire Agreement

 

15.1 Except as expressly provided in this Agreement and in the exhibits,
agreements, instruments and other documents attached hereto or contemplated or
provided for herein, this Agreement contains the entire agreement between the
parties with respect to the sale of the Shares and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Issuer or by anyone else.

 

16.Notices

 

16.1 All notices and other communications hereunder will be in writing and will
be deemed to have been duly given if mailed or transmitted by any standard form
of telecommunication, including facsimile, electronic mail or other means of
electronic communication capable of producing a printed copy. Notices to the
Subscriber will be directed to the address of the Subscriber set forth on page 2
of this Agreement and notices to the Issuer will be directed to it at the
address of the Issuer set forth on page 3 of this Agreement.

 

   

 - 14 - 

 

17.Counterparts and Electronic Means

 

17.1 This Agreement may be executed in any number of counterparts, each of
which, when so executed and delivered, will constitute an original and all of
which together will constitute one instrument. Delivery of an executed copy of
this Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the Closing Date.

 

18.Exhibits

 

18.1 The exhibits attached hereto form part of this Agreement.

 

19.Indemnity

 

19.1 The Subscriber will indemnify and hold harmless the Issuer and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement, the applicable
Questionnaire, or in any document furnished by the Subscriber to the Issuer in
connection herewith being untrue in any material respect, or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Issuer in connection therewith.

 

   

 - 15 - 

 

EXHIBIT A

 

NON-U.S. INVESTOR QUESTIONNAIRE

 

TO: bBOOTH, INC. (the “Issuer”)     RE: Purchase of Shares (the “Shares”) of the
Issuer

 



 

Capitalized terms used in this Non-U.S. Investor Questionnaire (this
“Questionnaire”) and not specifically defined have the meaning ascribed to them
in the Private Placement Subscription Agreement between the Subscriber (as
defined herein) and the Issuer to which this Exhibit A is attached.

 

In connection with the purchase by the Subscriber (being the undersigned, or if
the undersigned is purchasing the Shares as agent on behalf of a disclosed
beneficial Subscriber, such beneficial Subscriber, will be referred herein as
the “Subscriber”) of the Shares, the Subscriber hereby represents, warrants and
certifies (which representations, warranties, covenants and certifications will
survive the Closing) to the Issuer (and acknowledges that the Issuer is relying
thereon) that the Subscriber:

 

  (i) is purchasing the Shares as principal (or deemed principal under the terms
of National Instrument 45-106 - Prospectus and Registration Exemptions adopted
by the Canadian Securities Administrators (“NI 45-106”)); and

 

  (ii) (A) is resident in or is subject to the laws of one of the following
(check one):

 

[  ] Alberta   [  ] New Brunswick   [  ] Prince Edward Island [  ] British
Columbia   [  ] Nova Scotia   [  ] Quebec [  ] Manitoba   [  ] Ontario   [  ]
Saskatchewan [  ] Newfoundland and Labrador        

 

In connection with the purchase of the Shares, the Subscriber hereby represents,
warrants, covenants and certifies that the Subscriber is an “accredited
investor” within the meaning of NI 45-106, by virtue of satisfying one of the
following criteria (YOU MUST ALSO INITIAL OR PLACE A CHECK-MARK ON THE
APPROPRIATE LINE BELOW):

 

[  ] (a) a person registered under the securities legislation of a jurisdiction
of Canada as an adviser or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);       [  ] (b) an individual
registered or formerly registered under the securities legislation of a
jurisdiction of Canada as a representative of a person referred to in paragraph
(a);       [  ] (c) an individual who, either alone or with a spouse,
beneficially owns financial assets having an aggregate realizable value that
before taxes, but net of any related liabilities, exceeds CDN$1,000,000;      
[  ] (d) an individual whose net income before taxes exceeded CDN$200,000 in
each of the 2 most recent calendar years or whose net income before taxes
combined with that of a spouse exceeded CDN$300,000 in each of the 2 most recent
calendar years and who, in either case, reasonably expects to exceed that net
income level in the current calendar year;

 

   

 - 16 - 

 

[  ] (e) an individual who, either alone or with a spouse, has net assets of at
least CDN$5,000,000;       [  ] (f) a person, other than an individual or
investment fund, that has net assets of at least CDN$5,000,000 as shown on its
most recently prepared financial statements and that has not been created or
used solely to purchase or hold securities as an accredited investor as defined
in this paragraph (f);

 

[  ] (g) an investment fund that distributes or has distributed its securities
only to

 

  (i) a person that is or was an accredited investor at the time of the
distribution,         (ii) a person that acquires or acquired securities in the
circumstances referred to in sections 2.10 [Minimum amount investment] of NI
45-106, or 2.19 [Additional investment in investment funds] of NI 45-106, or    
    (iii) a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 [Investment fund reinvestment] of NI 45-106;

 

[  ] (h) an investment fund that distributes or has distributed securities under
a prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;       [  ] (i) a
trust company or trust company registered or authorized to carry on business
under the Trust and Loan Companies Act (Canada) or under comparable legislation
in a jurisdiction of Canada or a foreign jurisdiction, acting on behalf of a
fully managed account managed by the trust company or trust company, as the case
may be;

 

[  ] (j) a person acting on behalf of a fully managed account managed by that
person, if that person

 

  (i) is registered or authorized to carry on business as an adviser or the
equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction, and         (ii) in Ontario, is purchasing a security that
is not a security of an investment fund;

 

[  ] (k) a registered charity under the Income Tax Act (Canada) that, in regard
to the trade, has obtained advice from an eligibility adviser or an adviser
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded,       [  ] (l)
an entity organized in a foreign jurisdiction that is analogous to the entity
referred to in paragraph (a) in form and function;       [  ] (m) a person in
respect of which all of the owners of interests, direct, indirect or beneficial,
except the voting securities required by law to be owned by directors, are
persons that are accredited investors;

 

   

 - 17 - 

 

[  ] (n) an investment fund that is advised by a person registered as an adviser
or a person that is exempt from registration as an adviser; or       [  ] (o) a
person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor.

 

For the purposes hereof:

 

“control person” means

 

  (i) a person who holds a sufficient number of the voting rights attached to
all outstanding voting securities of an issuer to affect materially the control
of the issuer, or         (ii) each person in a combination of persons, acting
in concert by virtue of an agreement, arrangement, commitment or understanding,
which holds in total a sufficient number of the voting rights attached to all
outstanding voting securities of an issuer to affect materially the control of
the issuer,

 

and, if a person or combination of persons holds more than 20% of the voting
rights attached to all outstanding voting securities of an issuer, the person or
combination of persons is deemed, in the absence of evidence to the contrary, to
hold a sufficient number of the voting rights to affect materially the control
of the issuer;

 

“director” means

 

  (i) a member of the board of directors of a company or an individual who
performs similar functions for a company, and         (ii) with respect to a
person that is not a company, an individual who performs functions similar to
those of a director of a company;

 

“eligibility adviser” means

 

  (i) a person that is registered as an investment dealer and authorized to give
advice with respect to the type of security being distributed; and         (ii)
in Saskatchewan or Manitoba, also means a lawyer who is a practicing member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not:

 

  (A) have a professional, business or personal relationship with the issuer, or
any of its directors, executive officers, founders or control persons, and      
  (B) have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;

 

“executive officer” means, for an issuer, an individual who is

 

  (i) a chair, vice-chair or president,         (ii) a vice-president in charge
of a principal business unit, division or function including sales, finance or
production, or         (iii) performing a policy-making function in respect of
the issuer;

 

   

 - 18 - 

 

“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada;

 

“founder” means, in respect of an issuer, a person who,

 

  (i) acting alone, in conjunction, or in concert with one or more persons,
directly or indirectly, takes the initiative in founding, organizing or
substantially reorganizing the business of the issuer, and         (ii) at the
time of the distribution or trade is actively involved in the business of the
issuer;

 

“financial assets” means

 

  (i) cash,         (ii) securities, or         (iii) a contract of insurance, a
deposit or an evidence of a deposit that is not a security for the purposes of
securities legislation;

 

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

 

“investment fund” means a mutual fund or a non-redeemable investment fund, and,
for great certainty in British Columbia, includes an employee venture capital
corporation and a venture capital corporation as such terms are defined in
National Instrument 81-106 Investment Fund Continuous Disclosure;

 

“jurisdiction” or “jurisdiction of Canada” means a province or territory of
Canada except when used in the term foreign jurisdiction;

 

“non-redeemable investment fund” means an issuer:

 

  (i) whose primary purpose is to invest money provided by its securityholders;
        (ii) that does not invest

 

  (A) for the purpose of exercising or seeking to exercise control of an issuer,
other than an issuer that is a mutual fund or a non-redeemable investment fund,
or         (B) for the purpose of being actively involved in the management of
any issuer in which it invests, other than an issuer that is a mutual fund or a
non-redeemable investment fund, and

 

  (iii) that is not a mutual fund;

 

“person” includes

 

  (i) an individual;         (ii) a corporation;         (iii) a partnership,
trust, fund and an association, syndicate, organization or other organized group
of persons, whether incorporated or not; and         (iv) an individual or other
person in that person’s capacity as a trustee, executor, administrator or
personal or other legal representative;

 

“related liabilities” means

 

  (i) liabilities incurred or assumed for the purpose of financing the
acquisition or ownership of financial assets, or         (ii) liabilities that
are secured by financial assets;

 

   

 - 19 - 

 

“spouse” means, an individual who,

 

  (i) is married to another individual and is not living separate and apart
within the meaning of the Divorce Act (Canada), from the other individual,      
  (ii) is living with another individual in a marriage-like relationship,
including a marriage-like relationship between individuals of the same gender,
or         (iii) in Alberta, is an individual referred to in paragraph (i) or
(ii), or is an adult interdependent partner within the meaning of the Adult
Interdependent Relationships Act (Alberta); and

 

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.

 

The Subscriber agrees that the above representations and warranties will be true
and correct both as of the execution of this Questionnaire and as of the Closing
and that they will survive the completion of the issue of the Shares.

 

The Subscriber acknowledges that the foregoing representations and warranties
are made by the Subscriber with the intent that they be relied upon in
determining the suitability of the Subscriber to acquire the Shares and that
this Questionnaire is incorporated into and forms part of the Agreement, and the
Subscriber undertakes to immediately notify the Issuer of any change in any
statement or other information relating to the Subscriber set forth herein which
takes place prior to the Closing.

 

By completing this Questionnaire, the Subscriber authorizes the indirect
collection of this information by each applicable regulatory authority or
regulator and acknowledges that such information is made available to the public
under applicable legislation.

 

DATED as of _______ day of ___________________, 2016.

 

 


        Print Name of Subscriber (or person signing as agent)         By:      
Signature                 Title

 

   

 - 20 - 

 

EXHIBIT B

 

U.S. INVESTOR QUESTIONNAIRE

 

TO: bBOOTH, INC. (the “Issuer”)     RE: Purchase of Shares (the “Shares”) of the
Issuer

 



 

Capitalized terms used in this U.S. Investor Questionnaire (this
“Questionnaire”) and not specifically defined have the meaning ascribed to them
in the Private Placement Subscription Agreement between the Subscriber (as
defined herein) and the Issuer to which this Exhibit B is attached.

 

This Questionnaire applies only to persons that are U.S. Purchasers. A “U.S.
Purchaser” is: (a) any U.S. Person, (b) any person purchasing the Shares for the
account or benefit of any U.S. Person, (c) any person that receives or received
an offer of the Shares while in the United States, or (d) any person that is (or
whose authorized signatory is) in the United States at the time the Subscriber’s
buy order was made or this Agreement was executed or delivered.

 

In connection with the purchase by the Subscriber (being the undersigned, or if
the undersigned is purchasing the Shares as agent on behalf of a disclosed
beneficial Subscriber, such beneficial Subscriber, will be referred herein as
the “Subscriber”) of the Shares, the Subscriber hereby represents, warrants,
covenants and certifies (which representations, warranties, covenants and
certifications will survive the Closing) to the Issuer (and acknowledges that
the Issuer is relying thereon) that:

 

1. it is not resident in Canada;     2. it has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Shares and it is able to bear the economic risk of
loss of its entire investment;     3. the Issuer has provided to it the
opportunity to ask questions and receive answers concerning the terms and
conditions of the Offering and it has had access to such information concerning
the Issuer as it has considered necessary or appropriate in connection with its
investment decision to acquire the Shares;     4. it is acquiring the Shares for
its own account, for investment purposes only and not with a view to any resale,
distribution or other disposition of the Shares in violation of the United
States securities laws;     5. it (i) has adequate net worth and means of
providing for its current financial needs and possible personal contingencies,
(ii) has no need for liquidity in this investment, and (iii) is able to bear the
economic risks of an investment in the Shares for an indefinite period of time;
    6. if the Subscriber is an individual (that is, a natural person and not a
corporation, partnership, trust or other entity), then it satisfies one or more
of the categories indicated below (please place an “X” on the appropriate
lines):

 

  ___________ a natural person whose individual net worth, or joint net worth
with that person’s spouse, exceeds US$1,000,000. For purposes of this category,
“net worth” means the excess of total assets at fair market value (including
personal and real property, but excluding the estimated fair market value of a
person’s primary home) over total liabilities. Total liabilities excludes any
mortgage on the primary home in an amount of up to the home’s estimated fair
market value as long as the mortgage was incurred more than 60 days before the
Shares are purchased, but includes (i) any mortgage amount in excess of the
home’s fair market value and (ii) any mortgage amount that was borrowed during
the 60 day period before the Closing Date for the purpose of investing in the
Shares,

 

   

 - 21 - 

 

  ___________ a natural person who had an individual income in excess of
US$200,000 in each of the two most recent years, or joint income with their
spouse in excess of US$300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year, or        
___________ a director or executive officer of the Issuer;

 

7. if the Subscriber is a corporation, partnership, trust or other entity), then
it satisfies one or more of the categories indicated below (please place an “X”
on the appropriate lines):

 

  ___________ an organization described in Section 501(c)(3) of the United
States Internal Revenue Code, a corporation, a Massachusetts or similar business
trust or partnership, not formed for the specific purpose of acquiring the
Shares, with total assets in excess of US$5,000,000,         ___________ a
“bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of US$5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of US$5,000,000, or, if a self-directed plan, whose investment
decisions are made solely by persons that are accredited investors,        
___________ a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940 (United States),        
___________ a trust with total assets in excess of US$5,000,000, not formed for
the specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act, or  
      ___________ an entity in which all of the equity owners satisfy the
requirements of one or more of the categories set forth in Section 6 of this
Questionnaire;

 

   

 - 22 - 

 

8. it has not purchased the Shares as a result of any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the 1933 Act), including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio, internet, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;     9. if the Subscriber decides to offer,
sell or otherwise transfer any of the Shares, it will not offer, sell or
otherwise transfer any of such Shares, directly or indirectly, unless:

 

  (a) the sale is to the Issuer,         (b) the sale is made outside the United
States in a transaction meeting the requirements of Rule 904 of Regulation S
under the 1933 Act and in compliance with applicable local laws and regulations
in which such sale is made,         (c) the sale is made pursuant to the
exemption from the registration requirements under the 1933 Act provided by Rule
144 thereunder and in accordance with any applicable state securities or “blue
sky” laws, or         (d) the Shares are sold in a transaction that does not
require registration under the 1933 Act or any applicable state laws and
regulations governing the offer and sale of securities, and         (e) it has,
prior to such sale pursuant to subsection (c) or (d), furnished to the Issuer an
opinion of counsel of recognized standing reasonably satisfactory to the Issuer,
to such effect;

 

10. it understands and agrees that there may be material tax consequences to the
Subscriber of an acquisition or disposition of the Shares;     11. it consents
to the Issuer making a notation on its records or giving instructions to any
transfer agent of the Issuer in order to implement the restrictions on transfer
set forth and described in this Questionnaire and the Agreement;     12. it is
resident in the United States of America, its territories and possessions or any
state of the United States or the District of Columbia (collectively the “United
States”), is a U.S. Person, is acting for the account or benefit of a U.S.
Person or was (or its authorized signatory was) in the United States at the time
the Shares were offered or the Agreement was executed; and     13. it
understands that the Issuer has no obligation to register any of the Shares
under the 1933 Act.

 

The Subscriber agrees that the above representations and warranties will be true
and correct both as of the execution of this Questionnaire and as of the Closing
and that they will survive the completion of the issue of the Shares.

 

The Subscriber acknowledges that the foregoing representations and warranties
are made by the Subscriber with the intent that they be relied upon in
determining the suitability of the Subscriber to acquire the Shares and that
this Questionnaire is incorporated into and forms part of the Agreement, and the
Subscriber undertakes to immediately notify the Issuer of any change in any
statement or other information relating to the Subscriber set forth herein which
takes place prior to the Closing.

 

   

 - 23 - 

 

By completing this Questionnaire, the Subscriber authorizes the indirect
collection of this information by each applicable regulatory authority or
regulator and acknowledges that such information is made available to the public
under applicable legislation.

 

Dated _____________________________, 2016.

 

  X   Signature of individual (if Subscriber is an individual)       X  
Authorized signatory (if Subscriber is not an individual)           Name of
Subscriber (please print)           Name of authorized signatory (please print)

 

   

 - 24 - 

 

EXHIBIT C

 

US DOLLAR WIRE INSTRUCTIONS

 

TO SEND A WIRE, YOU WILL NEED TO GIVE THE REMITTING BANK THE FOLLOWING
INSTRUCTIONS:

 

BENEFICIARY: bBooth, Inc.   901 Hancock Ave, Unit 308   West Hollywood, CA 90069
    BENEFICIARY BANK: Bank of America   466 N. La Brea Ave   Los Angeles, CA
90036     BENEFICIARY ACCOUNT NUMBER: 501018819300     BANK TRANSIT NUMBER:
026009593     INTERMEDIARY BANK: N/A     SWIFT CODE: 026009593

 



   

  

